266 U.S. 184 (1924)
MISSOURI PACIFIC RAILROAD COMPANY
v.
HANNA.
No. 54.
Supreme Court of United States.
Submitted October 8, 1924.
Decided November 17, 1924.
CERTIORARI TO THE SUPREME COURT OF THE STATE OF ARKANSAS.
Mr. Thomas B. Pryor and Mr. Edward J. White for petitioner.
Mr. Arthur L. Adams for respondent.
MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
When this writ was granted, we, of course, supposed petitioner had properly raised and relied upon the indicated federal question in the courts below by claiming that its responsibility for injuries sustained by respondent while traveling on an interstate drover's pass depended upon acts of Congress and applicable principles of common law as interpreted and applied by the federal courts. Southern Express Co. v. Byers, 240 U.S. 612, 614.
The record fails to disclose that it definitely raised the point in either trial or supreme court. On the contrary, it was there insisted that liability should be determined under the laws of Illinois, the State wherein the accident occurred.
The writ is accordingly
Dismissed.